from a judgment of the Wayne County Court (John B. Nesbitt, J), rendered November 4, 2004. The judgment convicted defendant, upon his plea of guilty, of driving while ability impaired and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of driving while ability impaired (Vehicle and Traffic Law § 1192 [1]) and aggravated unlicensed operation of a motor vehicle in the first degree (§ 511 [3] [a] [i]). Having affirmed the judgment of conviction in defendant’s recent appeal (People v Smith, 24 AD3d 1286 [2005]), we *734conclude that there is no basis to vacate the plea of guilty herein pursuant to People v Fuggazzatto (62 NY2d 862, 863 [1984]). We have examined the remaining contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.